r,       Tr 17"T 7          "
                                                                                                         08/23/2022
                                         7-7     L   .....''AY6)41..1.1/.   ALA.




           IN THE SUPREME COURT OF THE STATE OF MONTANA                                              Case Number: DA 21-0253


                                        DA 21-0253
                                                                                       FY
STATE OF MONTANA,                                                                      AUG2 3 2022
                                                                                     Bowen Greenwooa
                                                                                   Clerk of Supreme Court
                                                                                      State of Montana
             Plaintiff and Appellee,

      v.                                                                           ORDER

KENT ALLEN TICHENOR,

             Defendant and Appellant.


       Appellant Kent Allen Tichenor appeals from the March 31, 2021 Order Revoking
Defendant's Sentence and Amended Judgment and Commitment of the First Judicial District
Court, Lewis and Clark County. Tichenor argues the District Court imposed an illegal
sentence by placing a parole restriction on a revocation where the underlying offense was
committed while the 1999 statutes were in effect, there was no parole restriction in the
original sentence, and § 46-18-203(7)(a)(iii), MCA (1999), provided that a judge may revoke
a suspended sentence "and require the offender to serve either the sentence imposed or any
lesser sentence."
       The State has filed a Notice of Concession that this matter should be rernanded to the
District Court for the purpose of striking from the Amended Judgment the court's imposition
of a parole restriction.
       Based on Tichenor's opening brief and the State's concession, and good cause
appearing,
       IT IS HEREBY ORDERED that this case is remanded to the First Judicial District
Court, Lewis and Clark County, with instructions for the District Court to strike the parole
restriction from the March 31, 2021 Order Revoking Defendant's Sentence and Amended
Judgment and Commitment.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorl le Michael F. McMahon.
      Dated this     C-day of August, 2022.




                                                    (.4      0:#     .4p.o.d
                                                                          y




                                                                 Justices




                                            2